Citation Nr: 1547792	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11- 25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fascitis.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his family member




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In pertinent part, the July 2010 rating decision denied service connection for a bilateral foot condition.  The June 2011 rating decision, in relevant part, denied service connection for peripheral neuropathy of the bilateral upper extremities.

The Veteran and his witness testified before the undersigned at a Board videoconference hearing in February 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in May 2014, at which time it was remanded for further development.

The issue of entitlement to service connection for anxiety was remanded in the May 2014 Board decision.  However, in a March 2015 rating decision, the RO granted service connection for unspecified anxiety disorder and assigned a 70 percent rating, effective March 21, 2011.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The issue of entitlement to a total disability rating due to service-connected disabilities (TDIU) has been raised by the record in an April 2015 Application for Increased Rating Based on Unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral foot disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in May 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have not been obtained and are unavailable.  In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2015).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of records unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv) (2015).

Here, the RO received a negative response to records requests in November 2009 from the Personnel Information Exchange System (PIES).  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in March 2010.  The memorandum detailed all efforts made to obtain the records.  The RO also contacted the Veteran in March 2010 regarding the unavailability of service treatment records.  

In situations where service treatment records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). There is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's May 2014 remand directives, efforts were made to obtain the Veteran's Social Security Administration (SSA) records.  However, in a response from the SSA received in July 2014, it was reported that such records did not exist and that further efforts to obtain them would be futile; there were no medical records; and the Veteran did not file for disability benefits.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, as requested in the Board's May 2014 remand directives, the Veteran was afforded a VA examination in June 2014 for his bilateral foot condition.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Thereafter, the RO issued a supplemental statement of the case in February 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the February 2014 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his bilateral foot disorder is due to military service.

Private treatment records dated in July 2008 demonstrate a diagnosis of plantar fasciitis with associated heel spur syndrome/infracalcaneal bursitis and gastrocnemius.  Subsequent, VA medical records also note treatment for and a diagnosis of plantar fasciitis.

During the February 2014 Board videoconference hearing, the appellant indicated that his bilateral foot disorder was due to his serving on guard duty for extended periods of time during service, and being required to march for excessive periods afterward.  He denied medical treatment for the condition during military service, but noted that he soaked his feet in hot water and wiggled his toes when his feet would hurt.  

The Veteran was afforded a VA examination in June 2014.  The examiner noted a diagnosis of plantar fasciitis of the left and right feet, diagnosed in 2008 and noted that heel spur syndrome and infracalcaneal bursitis were other names of the condition and not separate diagnoses.  He determined that the condition was not caused by or a result of military service.  He noted that there was no record of treatment for the condition during service and the Veteran's activities during that time were presumably the same as other service members.  Further, the appellant reported no history of injury to the feet.  Additionally, there was no documented history of continued complaints or treatment for the condition to indicate a chronic disabling condition.  Moreover, the Veteran had been gainfully employed from 1948 until the late 1990s servicing vending machines, which also required a lot of standing.  The examiner noted that approximately 60 years had passed since service and treatment of the foot disorder. 

Analysis

While the record demonstrates that the Veteran currently suffers from a bilateral foot disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, the June 2014 examiner determined that the diagnosed bilateral foot condition was not caused by or a result of the appellant's period of military service.  In pertinent part, the examiner noted that the appellant did not endorse a history of injury to the feet.  Further, there was no documented history of treatment for or complaints of foot pain following service to indicate the existence of a chronic condition.  Moreover, the Veteran's post-service occupation, from 1948 until the late 1990s, also required a lot of standing.  The examiner noted 60 years had passed since service and documented complaints or treatment for the bilateral foot condition.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board again acknowledges the absence of service treatment records in this case.  However, the Veteran has not alleged any specific incident of trauma during active duty; rather, he asserts that he hurt his feet through "wear and tear" of repeated activity such as standing guard duty and marching.  The Board accepts that he engaged in such activities in service but the record nevertheless fails to support his claims of continuous symptomatology.  In any event, as the diagnosed foot disability is not a chronic disease under 38 C.F.R. § 3.309(a), service connection based solely on continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board acknowledges the claimant's belief that his bilateral foot disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current bilateral foot disability is a medical question not subject to lay expertise.  The disorder involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.   Again, the only competent opinion addressing etiology weighs against the claim.

In light of the foregoing, the Board finds that service connection is not warranted for a bilateral foot disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition is denied.




REMAND

The Veteran asserts that his peripheral neuropathy of the bilateral upper extremities is due to military service.  Specifically, he contends that the condition is due to repeatedly pounding his hands against concrete to train for hand-to-hand combat. 

Pursuant to the Board's May 2014 remand directives, the Veteran was afforded a VA examination in June 2014 to determine the etiology of his peripheral neuropathy of the bilateral upper extremities.  The examiner noted a diagnosis of peripheral neuropathy of the bilateral upper extremities and determined that the condition was not related to military service.  He also noted diagnoses of carpal tunnel syndrome and ulnar nerve syndrome.  However, he did not provide an opinion as to whether these conditions were related to military service.  

Additionally, the examiner noted that hypo-thenar hammer syndrome, which is related to repetitively using the hand to hit an object, produced ulnar nerve injury distal to the wrists.  He reported that the condition was not diagnosed on previous nerve conduction studies and was not associated with a history of carpal tunnel syndrome.  However, it is not clear if the Veteran has been diagnosed with the condition and if it is related to his period of military service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the June 2014 VA examination, or another qualified examiner if he is unavailable, to obtain an opinion regarding the etiology of the Veteran's neurological disabilities of the bilateral upper extremities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the medical report.  An additional examination may be provided if deemed necessary.

The examiner is to identify each neurological disability of the upper extremity, to include peripheral neuropathy, carpal tunnel syndrome, and ulnar nerve syndrome.  For each diagnosed neurological condition of the upper bilateral extremities, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed neurological disorder of the bilateral upper extremities is related to the Veteran's period of military service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner must specifically discuss whether any diagnosed neurological condition is related to the Veteran's reports of repeatedly pounding his hands against concrete, in order to toughen his hands for hand-to-hand combat. 

2.  If the benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


